12 F.3d 206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffery WOODS, Plaintiff-Appellant,v.Green B. NEAL, M.D., in his individual and officialcapacity; Charles Burton, Deputy Warden for ProgramServices, in his individual and official capacity,Defendants-Appellees.
No. 93-6902.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 17, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.
Jeffery Woods, Appellant Pro Se.
Angela Louise Henry, MCKAY, MCKAY, HENRY & FOSTER, P.A., for Appellees.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Woods v. Neal, No. CA-92-2059 (D.S.C. Aug. 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED